                           UNITED STATES DISTzuCT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

STATE OF ILLINOIS,

                      Plaintiff,

               v.                                   Case   No. l7-cv-6260
                                                                                         /
CITY OF CHICAGO                                                                 FI LE
                      Defendant
                                                                                  ocT   -I   20ls

                                     NOTICE OF MOTION                           THOMAS G. B,RUTON
                                                                            CI.ERK, U.S. DISTRICT COURT
TO:     SEE   ATTACHED SERVICE LIST

         PLEASE TAKE NOTICE that on November 5,2019 at 9:1 5 A.M. , or as soon thereafter
as I may be heard, I shall appear before the Honorable Judge Robert M. Dow, Jr. or any judge
sitting in his stead in Courtroom 2303 of the U.S. District Court of the Northern District of
Illinois, Eastern Division, 219 South Dearborn St., Chicago, Illinois and shall present the
following motion attached hereto:

       Motion on the Behalf of Chicago Police Officer Martin Preib to Intervene

                                   CERTIFICATE OF SERVICE

I hereby certifi/ that on October 9,2079,1provided service to the person or persons listed above
by the following means: regular U.S. Mail

Signature:     filWP/u,/-                           out"' 04          OcL,lber ZO\S
Martin Preib, pro se
1412 W. Washington Blvd #    3
Chicago, lL 60607
312-733-7776
                                          SERVICE LIST

Christopher G. Wells
Chiel Public Interest Division
Office of the Illinois Attorney General
100 Randolph Street - l2th Floor
Chicago, Illinois 60601
qwells(Datg.state.

Allan T. Slagel
Taft Stettinius & Hollister LLP
l1l E. Wacker Drive - Suite 2800
Chicago, Illinois 60601
aslagel@tafilaw.com

Joel A.   D'Alba
Asher, Gittler & D'Alba, Ltd.
200 W. Jackson Blvd. - Suite 720
Chicago,IL 60606
